United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2255
                                     ___________

John L. Henss,                            *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Southern District of Iowa.
                                          *
G. Dean Garland,                          *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: July 30, 1999
                               Filed: August 11, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       John L. Henss appeals from the district court’s1 order affirming the bankruptcy
court’s2 order denying him a discharge pursuant to 11 U.S.C. §§ 523(a)(6); 727 (a)(2),
(a)(3), and (a)(4). After carefully reviewing the bankruptcy court’s findings of fact for
clear error and its conclusions of law de novo, see In re Berger, 61 F.3d 624, 626 (8th


      1
       The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District
Court for the Southern District of Iowa.
      2
       The HONORABLE RUSSELL J. HILL, United States Bankruptcy Judge for
the Southern District of Iowa.
Cir. 1995), we conclude the court did not err in denying discharge based on its
determination that Henss made false and material statements under oath with intent to
defraud his creditors, see 11 U.S.C. § 727(a)(4); In re Mertz, 955 F.2d 596, 598 (8th
Cir. 1992); In re Olson, 916 F.2d 481, 484 (8th Cir. 1990).

      Given the bankruptcy court’s thorough treatment of the discharge issue, we
conclude that an extended discussion is not warranted. Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-